DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the claims (specifically claim 1 and claim 10) indicate that inverting input is coupled to the output of the of the output transistor but in the drawing the inverting input (-) is coupled to the output of the sense amplifier.  The non-inverting input is indicated as being couple to the output of the sense transistor but in the drawing the non-inverting input (+) is coupled to the output of the output transistor. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  Claim 1 and 10 indicate an amplifier which has an inverting input (-) coupled to an 10output of the output transistor, a non-inverting input (+) coupled to the output of the sense transistor.  The drawing indicate the reverse is true wherein the inverting input (-) is coupled to the sense amplifier output and the non-inverting input (+) is coupled to the output of the output transistor.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoedgen (US 6552579).


    PNG
    media_image1.png
    559
    711
    media_image1.png
    Greyscale


With respect to claim 1, figures 1 and 2 of Knoedgen (US 6552579) discloses a semiconductor device comprising: an output transistor (24) that supplies a power to a load (32); a sense transistor (28) that detects a load current of the output transistor; first and second transistors (64 and 60 respectively) connected in parallel to an output of the sense transistor (28); an amplifier (68) which has an inverting input (-) coupled to an output  (Vout) of the output transistor (24), a non-inverting input (+) coupled to the output of the sense transistor (28), and an output coupled to each gate of the first and second transistors; a first voltage converter (111) coupled to an output of the first transistor (64); and a comparator  (96) that compares an output voltage (VRST) of the first voltage converter (111) with a predetermined voltage (VREF).
 	With respect to claim 2, figures 1 and 2 of Knoedgen discloses the semiconductor device according to claim 1, further comprising: first and second semiconductor chips, wherein the output transistor and the sense transistor are configured in the first semiconductor chip (within the scope of the invention to configure figure 2 such that one chip consists of figure 2 excluding 56 and 40), the first and second transistors, the amplifier, the first voltage converter and the comparator is configured in the second chip (within the scope of the invention to configure figure 2 such that a second chip consists of 56 and 40), and the first and second chips are coupled by chip-chip bonding wires (bonding wires would be at 20 and 1).
 	With respect to claim 3, figure 2 discloses the semiconductor device according to claim 2, wherein an overcurrent to the load is detected based on a comparison result of the comparator (96, on the basis of feedback from 80).
 	With respect to claim 4, figure 2 discloses the semiconductor device according to claim 3, further comprising: a latch circuit (80) coupled to an output of the comparator (96).
 	With respect to claim 5, figure 2 discloses the semiconductor device according to claim 2, further comprising: a controller (controller not shown but producing 44)  that generates a gate drive (col. 2 lines 27-43 “The gate of NOUT 24 is coupled to a control voltage CONTROL 44 such that NOUT conducts an output current when CONTROL is asserted to a voltage above the threshold of NOUT”).
 	With respect to claim 6, figure 2 discloses the semiconductor device according to claim 2, wherein an output of the second transistor (Here 60 has an output at the source coupled to 121) is coupled to a second voltage converter (121).
 	With respect to claim 8, figure 2 discloses the semiconductor device according to claim 2, wherein the output transistor (24) has a similar structure to the sense transistor (28), and the first transistor (64) has a similar structure to the second transistor (60). (Note, the output and sense are both N-type and the first and second are both P-type transistors).
 	With respect to claim 9, figure 2 discloses the semiconductor device according to claim 3, wherein an ability to detect an overcurrent to the load is changed based on whether or not (via switching in and out 110) the output of the second transistor (60) is coupled to the output of the first transistor (64).
 	With respect to claim 10, figure 2 discloses a power device comprising: a first power transistor (24) that has a drain coupled to a power source (Vin) , a gate to receive a control signal (CONTROL) and supplies a power to a load (ZLOAD); a second power transistor (28) that has a drain coupled to the power source and a gate to receive the control signal; first and second transistors (64 and 60) coupled in parallel to a source of the second power transistor; an amplifier (68) that has an inverting input (-) coupled to a source of the first power transistor, a non-inverting input coupled to the source of the second power transistor and an output coupled to each gate of the first and second transistors; a first (111) coupled to an output of the first transistor; and a comparator (96) that compares an output voltage (VRST) of the first voltage converter with a predetermined voltage (VREF).
 	With respect to claim 11, figure 2 discloses the power device according to claim 10, further comprising: first and second semiconductor chips, wherein the first and second power transistors are configured in the first chip(within the scope of the invention to configure figure 2 such that one chip consists of figure 2 excluding 56 and 40), the first and second transistors, the amplifier, the first voltage converter and the comparator is configured in the second chip (within the scope of the invention to configure figure 2 such that a second chip consists of 56 and 40), and the first and second chips are coupled by chip-chip bonding wires (bonding wires would be at 20 and 1).
 	With respect to claim 12, figure 2 discloses the power device according to claim 11, wherein an overcurrent to the load is detected(via switching in and out 110)  based on a comparison result of the comparator (96).
 	With respect to claim 13, figure 2 discloses the power deice according to claim 11, further comprising: a latch circuit (80) coupled to an output of the comparator (96).
 	With respect to claim 14, figure 2 discloses the power device according to claim 11, further comprising: a controller (not shown but producing the signal CONTROL) that generates the control signal (CONTROL),  wherein the controller, when detecting an overcurrent to the load, turns off the first power transistor and outputs an abnormal signal.
 	With respect to claim 15, figure 2 discloses the power device according to claim 11, wherein an output of the second transistor (60) is coupled to a second voltage converter (121).
 	With respect to claim 17, figure 2 discloses the power device according to claim 11, wherein the first power transistor (24) has a similar structure to the second power transistor (28) and the first transistor (64) has a similar structure to the second transistor (60).
 (60) is coupled to the output of the first transistor (64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoedgen (US 6552579).
  	With respect to claim 7, figure 2 discloses the semiconductor device according to claim 2, but fails to disclose further comprising: a third transistor coupled in parallel to the first and second transistors.
 to construct a single transistor from a plurality of transistor connected in parallel to adjust the effective width to length ratio and increase the output current of the combined parallel transistor (as well as providing other advantages such as being able to handle high power/voltage values). 
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to couple a third transistor in parallel to the first and second transistors for the purpose of adjusting the effective width to length ratio and increase the output current.
	With respect to claim 16, figure 2 discloses the power device according to claim 11, but fails to disclose further comprising: a third transistor coupled in parallel to the first and second transistors.
 	It is obvious to construct a single transistor from a plurality of transistor connected in parallel to adjust the effective width to length ratio and increase the output current of the combined parallel transistor (as well as providing other advantages such as being able to handle high power/voltage values). 
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to couple a third transistor in parallel to the first and second transistors for the purpose of adjusting the effective width to length ratio and increase the output current.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Menatoallah Youssef can be reached on M0F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849